                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALEX GUILLERMO SANCHEZ,

             Plaintiff,

v.                                                             No. CV 18-989 CG

NANCY A. BERRYHILL, Acting
Commissioner of the Social
Security Administration,

             Defendant.

                          ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)     Plaintiff shall file a Motion to Reverse or Remand Administrative Agency with
             Supporting Memorandum on or before March 8, 2019;

     (2)     Defendant shall file a Response on or before May 7, 2019;

     (3)     Plaintiff may file a Reply on or before May 21, 2019;

     (4)     All supporting memoranda filed pursuant to this Order shall cite ONLY the
             relevant portions of the transcript or record in support of assertions of fact
             and shall cite authority in support of propositions of law; and

     (5)     All requests for extensions of time altering the deadlines set in this
             Order shall be made through a motion to the Court. If the parties concur
             in seeking an extension of time, they shall submit a stipulated proposed
             order to the Court for approval.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
